Citation Nr: 1034210	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-19 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Seattle, Washington, 
regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans 
Law Judge in August 2010.  A transcript of the hearing is in the 
claims folder.  

The issue of service connection for degenerative bone disease was 
also on appeal to the Board at the time of the August 2010 
hearing.  However, the Veteran indicated during the hearing that 
the only issue he wished to pursue is the claim for service 
connection for a right hip disability.  See Transcript, page 9.  
Therefore, the claim for service connection for degenerative bone 
disease is considered withdrawn, and will not be addressed in 
this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has developed a right hip disability 
as a result of an injury during active service.  He states that 
he injured his hip when he was forced to jump from a helicopter 
to the ground from a height of approximately 20 feet during a 
training exercise.  The Veteran states that he immediately 
experienced pain and eventually sought treatment for his 
symptoms.  He states that his pain has reoccurred off and on ever 
since that time, and has testified that he sought treatment 
approximately one year after his discharge from service.  He 
notes that he continues to receive treatment for what has been 
diagnosed as arthritis of the right hip.  

The Veteran's service treatment records confirm that he sought 
treatment for complaints of hip pain in October 1983.  He had 
been experiencing this pain for approximately one year.  

At the August 2010 hearing, the Veteran testified that he has 
continued to experience hip pain since discharge from service to 
the present.  He further noted that while he was not having any 
problems at the time of his discharge examination, he did seek 
treatment at Darnell Hospital at Fort Hood, Texas, approximately 
one year after leaving service.  

Current VA treatment records show that X-ray studies have 
confirmed a finding of degenerative joint disease of the right 
hip.  

The Veteran has not yet been provided with a VA examination of 
his right hip disability.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service. McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, there is evidence of an injury and treatment in 
service, a diagnosis of a current disability, and reports of 
continuity of symptomatology from the Veteran.  Therefore, the 
Board finds that the Veteran should be scheduled for a VA 
examination in order to determine the nature and etiology of his 
right hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his right hip disability since 
discharge from service.  After securing the 
necessary release, obtain these records.  
This should include an attempt to obtain 
records of any treatment for a right hip 
disability from Darnell Hospital at Fort 
Hood, Texas.  Any records received that 
have not previously been received should be 
associated with the claims folder.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his right hip 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review with the examination.  
After the examination of the hip and review 
of the medical records are concluded, the 
examiner should attempt to express the 
following opinions:

a) What is the diagnosis of the Veteran's 
right hip disability?  

b) Is it as likely as not that the 
Veteran's right hip disability is the 
result of or aggravated by an injury or 
incident during active service?  


c) Is it as likely as not that this right 
hip disability is the result of or 
aggravated by his service connected 
degenerative disc disease of the lumbar 
spine or plantar fasciitis?  

The reasons and bases for all opinions 
should be provided in full.  If the 
examiner believes that they are unable to 
provide an opinion without resorting to 
speculation, the reasons and bases for this 
conclusion should be noted, as well as the 
evidence necessary to render an informed 
opinion.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified. The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


